The defendant, Buster Jarrett, was presumably tried and convicted in the district court of Osage county. After his conviction, he wrote a letter to the clerk of this court on April 4, 1940, asking that he be allowed to file his case-made without costs, and that he be furnished a case-made at the expense of Osage county. Upon receipt of this letter the clerk was directed by the presiding judge to file the same. The only further action taken was the writing of a letter by defendant, who is now confined in the State Penitentiary at McAlester, on October 9, 1940, enclosing a copy of a letter from Judge James T. Shipman, district judge. This letter is as follows:
"Bartlesville, Oklahoma "May 21, 1940.
"Mr. Buster Jarrett, #14022, "State Penitentiary, "McAlester, Oklahoma.
"Dear Sir:
"No motion for new trial was filed in your case, no notice of appeal was given at the time, no exceptions were saved to the judgment and sentence of the court, no one was here to present your 'Notarized Pauper's Oath.' For these reasons, the court did not think it wise to have case made prepared and charged to the county, inasmuch as it could not be used in effective appeal.
"Yours truly, "(Signed) James T. Shipman, "District Judge." *Page 144 
No further action has been taken in this case. There is no record in this court to show in what county defendant was convicted, or with what crime he was charged. No application has been made to this court other than the letter above described. Under these facts there is nothing for this court to do but to dismiss the attempted appeal, and it is so ordered.